DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1- 6 and 22- 29 are currently pending. This is the first office action on the merits of the claims. Non-elected claims 1-6, 22- 25, and 29 are withdrawn from consideration because they do not encompass the elected subject matter. Claims 26- 28 are currently under consideration.

Election/Restrictions
Applicant’s election – without traverse – of Group III (claims 26- 28) in the reply filed on Apr. 29, 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 6, 2020 is being considered by the examiner.

Claim Objections
	Claim 26 objected to because of the following informalities:
line three (3) of claim 26 recites “…Asp(OtBU)…”; however, it should read “…Asp(OtBu)…” for clarity and consistency with the other instances of OtBu recited in the claim. 
A verb has been omitted prior to the phrase “a first intermediate” (line 2) and also prior to the phrase “a second intermediate” (line 4).  Both steps should be preceded by a verb (e.g., providing).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26- 28 are rejected under 35 U.S.C. 103 as being unpatentable over SHAILUBHAI, WO 2014/197720 A2, Pub: Dec. 11, 2014 (‘720); in view of Aaptec_website, dated Aug. 4, 2016; and PETROU, Peptide Applications in Biomedicine, Biotechnology and Bioengineering, Pub: Nov. 3, 2017.
	‘720 discloses a hybridized process for producing purified SP-304/ SEQ ID NO: 1 (Guanylate Cyclase C agonists). (Table 1). The disclosed process comprises:
	Synthesizing Fragment A [Boc-Asn(Trt)-Asp(OtBu)-Glu(OtBu)-Cys(Trt)-Glu(OtBu)-Leu-OH/ which corresponds to instant SEQ ID NO: 2 with the N-terminal Asn residue protected with a Trt group], 
	Fragment B (Fmoc-Cys(Acm)-Val-Asn(Trt)-Val-Ala-Cys(Trt)-Thr(tBu)-Gly-OH), and
	Fragment C [H-Cys(Acm)-Leu(OtBu)]; further
combining fragments B and C to synthesize fragment B-C [Fmoc-Cys(Acm)-Val-Asn(Trt)-Val-Ala-Cys(Trt)-Thr(tBu)-Gly-Cys(Acm)-Leu(OtBu)]; then
treating with piperidine/DCM (resulting in intermediate H-Cys(Acm)-Val-Asn(Trt)-Val-Ala-Cys(Trt)-Thr(tBu)-Gly-Cys(Acm)-Leu(OtBu)/HAA7-16OtBu/ instant SEQ ID NO: 8); and
combining Fragment A with Fragment B-C.
	The resulting protected linear peptide [Boc-Asn(Trt)-Asp(OtBu)-Glu(OtBu)-Cys(Trt)-Glu(OtBu)-Leu Cys(Acm)-Val-Asn(Trt)-Val-Ala-Cys(Trt)-Thr(tBu)-Gly-Cys(Acm)-Leu(OtBu)/ corresponds to instant SEQ ID NO: 3 with the N-terminal Asn residue protected with a Trt group] is deprotected and reduced by trifluoroacetic acid/ triisoproply silane/ ethanedithiol (TFA/TIS/EDT) to produce the partially protected linear plecanatide of the instant claim 27 [H-Asn-Asp-GIu-Cys-GIu-Leu-Cys(Acm)-Val-Asn-Val-ALa-Cys-Thr-Gly-Cys(Acm )-Leu-OH/ instant SEQ ID NO: 9]. ([64]- [70]; [215]- [228]).
Regarding claim 26, ‘720 discloses a hybridized process for producing purified SP-304/ SEQ ID NO: 1 (Plecanatide). The disclosed process comprises:
	Synthesizing Fragment A [Boc-Asn(Trt)-Asp(OtBu)-Glu(OtBu)-Cys(Trt)-Glu(OtBu)-Leu-OH/ instant SEQ ID NO: 2], 
	Fragment B (Fmoc-Cys(Acm)-Val-Asn(Trt)-Val-Ala-Cys(Trt)-Thr(tBu)-Gly-OH), and
	Fragment C [H-Cys(Acm)-Leu(OtBu)]; further
combining fragments B and C to synthesize intermediate Fragment B-C [Fmoc-Cys(Acm)-Val-Asn(Trt)-Val-Ala-Cys(Trt)-Thr(tBu)-Gly-Cys(Acm)-Leu(OtBu)]; then
treating with piperidine/DCM (resulting in intermediate H-Cys(Acm)-Val-Asn(Trt)-Val-Ala-Cys(Trt)-Thr(tBu)-Gly-Cys(Acm)-Leu(OtBu)/HAA7-16OtBu/ instant SEQ ID NO: 8); and
combining Fragment A (instant SEQ ID NO: 2) with Fragment B-C (instant SEQ ID NO: 8).
	‘720 discloses the resulting protected linear peptide [Boc-Asn(Trt)-Asp(OtBu)-Glu(OtBu)-Cys(Trt)-Glu(OtBu)-Leu Cys(Acm)-Val-Asn(Trt)-Val-Ala-Cys(Trt)-Thr(tBu)-Gly-Cys(Acm)-Leu(OtBu)/ instant SEQ ID NO: 3], teaching the limitations of claim 26. ([64]- [70]; [215]- [228]).
	‘720 does not teach an unprotected N-terminal Asn.
	Aaptec discloses that asparagine can be used without sidechain protection, and that adverse reactions typically result from multiple exposures to coupling agents in long peptides. In addition, Aaptec teaches slow removal of Trt groups when present in Asn(Trt) at the N-terminus. 
	Thus, it would have been obvious to one of ordinary skill that leaving an N-terminal Asn R-group unprotected) would decrease deprotection time while avoiding negative results (e.g., nitrile formation, as taught by Aapptec). Further, the artisan would have a reasonable expectation of successfully decreasing production time by application of this teaching to that of ‘720 (Fragment A comprising an N-terminal Asn(trt)) at the time of filing. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 27, ‘720 discloses a protected linear peptide [Boc-Asn(Trt)-Asp(OtBu)-Glu(OtBu)-Cys(Trt)-Glu(OtBu)-Leu Cys(Acm)-Val-Asn(Trt)-Val-Ala-Cys(Trt)-Thr(tBu)-Gly-Cys(Acm)-Leu(OtBu)/ instant SEQ ID NO: 3] resulting from a process meeting the limitations of claim 26, further deprotected and reduced by trifluoroacetic acid (TFA)/ triisoproply silane (TIS/ TIPS)/ ethanedithiol (EDT) to produce the partially protected linear plecanatide of the instant claim 27 [H-Asn-Asp-GIu-Cys-GIu-Leu-Cys(Acm)-Val-Asn-Val-ALa-Cys-Thr-Gly-Cys(Acm )-Leu-OH/ instant SEQ ID NO: 9]. ([64]- [70]; [215]- [228]).
	‘720 does not teach an unprotected N-terminal Asn.
	Aaptec discloses that asparagine can be used without sidechain protection, and that adverse reactions typically result from multiple exposures to coupling agents in long peptides. In addition, Aaptec teaches slow removal of Trt groups when present in Asn(Trt) at the N-terminus. 
	Thus, it would have been obvious to one of ordinary skill that leaving an N-terminal Asn R-group unprotected) would decrease deprotection time while avoiding negative results (e.g., nitrile formation, as taught by Aapptec). Further, the artisan would have a reasonable expectation of successfully decreasing production time by application of this teaching to that of ‘720 (Fragment A comprising an N-terminal Asn(trt)) at the time of filing. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
	‘720 does not teach dithiothreitol (DTT).
	Petrou teaches deprotection cocktails comprising both TFA/DTT/water/TIS (TIPS/ triisoproply silane) and TFA/EDT/water/TIS (TIPS/ triisoproply silane) as being compulsory for peptides with multiple cysteine residues; in addition to necessary optimization. (p. 14, Table 1.3). Further, Petrou teaches substituting the more efficient scavenger DTT as an alternative for EDT. (pg. 13, middle). 
Regarding claim 28, it would have been obvious to one having ordinary skill to substitute DTT for EDT – as disclosed by Petrou – in the deprotection process to obtain linear plecanatide disclosed by ‘720 to increase efficiency during deprotection of a peptide (comprising multiple cysteine residues). Further, the artisan would understand that the substitution of a more efficient scavenger (DTT) would have constituted an obvious substitution of one known reducing agent (EDT) for another (DTT) at the time of filing. See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Therefore, claims 26- 28 are rendered obvious.

Conclusion

Summary of Claims: claims 26- 28 are rejected. No claims are allowable.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658